Case 1:20-cv-22054-DPG Document 17 Entered on FLSD Docket 09/29/2020 Page 1 of 3



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI DIVISION

                                   CASE NO.: 20-CV-22054-DPG

  SISVEL INTERNATIONAL S.A.,
  3G LICENSING S.A., and SISVEL S.p.A.

                        Plaintiff(s),

  vs.

  NOETIC, INC. and SUN CUPID
  TECHNOLOGY (HK), LTD.

                        Defendant(s).
                                                       /

    DEFENDANT, NOETIC, INC.’S, THIRD MOTION FOR EXTENSION OF TIME TO
           RESPOND TO COMPLAINT FOR PATENT INFRINGEMENT

         Pursuant to Federal Rule of Civil Procedure 6(b), Defendant, NOETIC, INC., respectfully

  submits this Defendant, Noetic, Inc.’s Third Motion for Extension of Time to Respond to

  Plaintiff’s Complaint for Patent Infringement (the “Complaint”) to and including October 26, 2020.

  In support hereof, Defendant states the following:

         1.      Plaintiffs filed the Complaint [ECF No. 1] on May 15, 2020.

         2.      Defendant, NOETIC, INC., was served with the original Summons and Complaint

  on July 14, 2020.

         3.      The deadline for Defendant to file a response to the Complaint was August 4, 2020.

         4.      The Court entered an Order [ECF No. 12] extending the deadline to October 3,

  2020 on an unopposed Second Motion for Extension of Time to Respond to Complaint for Patent

  Infringement [ECF No 11] filed by the Defendant.




                                                  1
Case 1:20-cv-22054-DPG Document 17 Entered on FLSD Docket 09/29/2020 Page 2 of 3



         5.       Ever since the initiation of the case, the parties have engaged in good faith

  negotiations to resolve the issues raised in this Complaint and various other complaints filed by

  the Plaintiffs in other jurisdictions by a global settlement agreement and are very close to a final

  settlement agreement. However, there are still some minor aspects to be considered which require

  additional time to complete by the parties.

         6.      The undersigned has in good faith contacted counsel for Plaintiffs regarding this

  third request for extension of time to respond to the Complaint. Plaintiffs do not consent but will

  not oppose the motion.

         THEREFORE, Defendant, NOETIC, INC., respectfully requests the Court for an order

  extending the time to respond to the Complaint for Patent Infringement up to and including

  October 26, 2020 and award such other relief as this Court deems proper.

  Dated: September 29, 2020.

                                                       Respectfully submitted by:

                                                       The Law Office of Hongwei Shang, LLC
                                                       7350 SW 89th Street, Suite 100
                                                       Miami, FL 33156
                                                       Tel: (305) 670-5266
                                                       Fax: (305) 670-5299
                                                       Email: hshanglaw@gmail.com

                                                       /S/Hongwei Shang__________________
                                                       Hongwei Shang, Esq.
                                                       Fla Bar No. 0037199

                                                       Attorney for Defendant Noetic, Inc.




                                                   2
Case 1:20-cv-22054-DPG Document 17 Entered on FLSD Docket 09/29/2020 Page 3 of 3




                                  CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that a true and correct copy of the foregoing was served on this

  29th day of September, 2020, by ECF system to:

  Jorge Espinosa, Esq.
  Jorge.Espinosa@gray-robinson.com
  Francesca Russo, Esq.
  francesca.russo@gray-robinson.com
  Robert R. Jimenez, Esq.
  Robert.Jimenez@gray-robinson.com
  GRAY ROBINSON, P.A.
  333 S.E. 2nd Ave., Suite 300
  Miami, FL 33131
  Tel: 305-416-6880
  Fax: 305-416-6887


                                                        /S/Hongwei Shang_______
                                                        Hongwei Shang




                                                   3
